UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-54257 Vitamin Blue, Inc. (Exact name of registrant as specified in its charter) 1005 West 18th Street, Costa Mesa, California 92627 (949) 645-4592 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.0001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) X Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i)
